Citation Nr: 1534228	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for service-connected adjustment disorder.

2.  Entitlement to an evaluation higher than 30 percent for service-connected hypertensive heart disease.

[In accordance with BVA Directive 8430 (May 17, 1999), the Veteran's claim of entitlement to a waiver of overpayment in the amount of $1,426.00 of VA dependency benefits will be concurrently adjudicated in a separate Board of Veterans' Appeal decision under a separate docket number.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1976 and from December 1980 to October 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Juan, Puerto Rico (RO) of the Department of Veterans Affairs (VA).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's service-connected adjustment disorder is manifested by symptoms such as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as reduced reliability and productivity due to such symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.

2.  The most probative evidence demonstrates that the Veteran's service-connected hypertensive heart disease is manifested by complaints of fatigue and left ventricular dysfunction with an ejection fraction greater than 50 percent.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for adjustment disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code (DC) 9440 (2014).

2.  The criteria for an evaluation higher than 30 percent for hypertensive heart disease, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7007 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Psychiatric disability

In this case, the Veteran has claimed that his service-connected adjustment disorder is more severe than his current 30 percent evaluation.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 10 percent rating is warranted for adjustment disorder if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Turning to the merits of the claim, private psychiatric treatment records dated from June 2008 to June 2011 show that the Veteran's appearance was adequate.  He was oriented and logical without suicidal or homicidal ideations, delusions, or hallucinations.  However, there was evidence of hopelessness.  The psychiatrist assigned GAF scores ranging from 50-60.

Records from the Social Security Administration (SSA) include a September 2008 functional capacity assessment referenced a June 2008 note which showed that he was alert and focused.  He claimed poor impulse and behavioral control, isolation, poor tolerance to stress, and anger and explosiveness.  On mental status evaluation, he was clean and simply groomed.  Speech was clear and he was cooperative.  Mood was described as anxious, tense, irritable, and sad.  He was logical, coherent and relevant.  He verbalized anger and suicidal ruminations.  There was no evidence of alleged hallucinatory episodes.  Concentration and memory were variable.  Judgment and insight were deficient.  While the psychiatrist opined that shows that the Veteran's psychiatric disorder was moderately severe, the psychiatrist further opined that the disorder did not appear to be overwhelming and stated that he could adjust to changes in work routines and environments and interact with the public, coworkers and supervisors. 

On July 2009 VA mental disorders examination it was noted that the Veteran had an overnight hospital stay due to a "parasuicidal gesture," although it is unclear when this occurred.  He had ad depressed mood, irritability, and strained family relationship.

On mental status examination his clothes were disheveled.  Speech was impoverished.  He had a guarded attitude with constricted affect, but his mood was described as good.  He was oriented to person, place, and time.  Thought process and content indicated a paucity of ideas and a poverty of thought.  No delusions were present and he understood the outcome of his behavior.  Insight was good.  He had no sleep impairment or hallucinations.  Behavior was appropriate.  He had no obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good with no episodes of violence.  He was able to maintain minimal personal hygiene.  Memory was normal.  It was noted that he retired in 2000 due to eligibility by age or duration of work.  The examiner diagnosed adjustment disorder, mixed features, chronic and assigned a GAF score of 60.  

The examiner opined that total occupational and social impairment due to mental health disorder signs and symptoms was not evident.  The examiner also opined that the Veteran's psychiatric disorder was not manifested by occupational and social impairment due to mild or transient symptoms, which warrants the assignment of a 10 percent rating; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants the assignment of a 30 percent rating; or occupational and social impairment with reduced reliability and productivity, which warrants the assignment of a 50 percent rating for adjustment disorder.

The examiner concluded that his mental disorder symptoms were controlled by continuous medication.

VA treatment records include an April 2010 psychiatric progress note which shows that the Veteran denied past suicidal behavior, homicidal ideations, and inpatient psychiatric hospitalizations.  There was no evidence of perceptual disturbance or history of aggressive verbal behavior.

On mental status examination, he was well-groomed with clean clothes.  He was fairly cooperative, guarded, and irritable with fair eye contact.  Speech was normal.  Mood was well with a restricted affect.  There was no evidence of phobias, obsessions, delusions, or suicidal or homicidal ideas.  Memory and concentration difficulties were evident.  He was logical, coherent, relevant, and oriented in person, place, and time.  Insight was superficial with fair judgment.  The examiner noted that his symptoms had been manageable on an ambulatory basis with the assistance of medications.  The examiner diagnosed chronic adjustment disorder, rule out anxiety disorder and assigned a GAF score of 53.

On April 2011 VA mental disorders examination, the examiner noted that the Veteran's treatment consisted of anti-psychotic and anti-depressant medications.  His response to therapy was fair.  Although it appears that his relationship was somewhat strained, he continued to reside with his son.

On mental status examination, he was clean and casually dressed.  Speech was unremarkable and attitude was cooperative, attentive and manipulative.  Affect was appropriate and mood was good.  Attention was intact and he was oriented to person and time, but not to place.  He stated that he did not know which floor he was on.  Thought process and content were unremarkable.  There were no delusions.  Judgment and insight were good.  He had no sleep impairment or hallucinations or inappropriate behavior.  There was no obsessive/ritualistic behavior or homicidal/suicidal thoughts.  Impulse control was good with no episodes of violence.  He was able to maintain minimum personal hygiene.  Memory was normal.  The examiner diagnosed chronic adjustment disorder by history and assigned a GAF score of 65.

In June 2011, he denied insomnia, auditory/visual hallucinations; nervousness depressed mood; problems at work or with his family; problems making friends; or suicidal ideations.

Applying the relevant criteria, the Board finds that for the period on appeal an evaluation in excess of 30 percent is not warranted.  There is no indication that the Veteran has symptoms such as (for example only) circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impaired abstract thinking.  While judgment was deficient in June 2008, it was described as fair in April 2010.

Moreover, while the Veteran may have had symptoms such as disturbances of motivation and mood and difficulty in maintaining effective relationships, which includes his somewhat strained relationship with his son, the evidence, taken as a whole, presents a disability picture indicative of a 30 percent evaluation.  Further, the GAF scores suggests an improvement in his psychiatric symptomatology over time, from GAF scores from 50 to 60 from June 2008 to April 2010, indicative of serious to moderate symptoms, to a GAF score of 65 in April 2011, indicative of only mild symptoms.

The Board fully recognizes that the listed symptoms for a 50 percent schedular rating are not all encompassing and their presence is not necessarily determinative. However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Occupational and social impairment, with reduced reliability and productivity, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that the Board has not discounted his statements.  It is also important for the Veteran to understand that a disability evaluation of 30 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 30 percent evaluation, let alone a 50 percent rating.  The Veteran's statements to medical providers in many respects support a 30% evaluation, not a 50% finding.  In this regard, some of the evidence cited above would not support the current rating, however, in taking into consideration the Veteran's statements, a 30% rating can be justified, but not more. 

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 50 or 70 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an evaluation higher than 30 percent for his psychiatric disability. 
Hypertensive heart disease

In this case, the Veteran has claimed that his service-connected hypertensive heart disease is more severe than his current 30 percent evaluation.

As an initial matter, the Board notes that a review of the March 2015 Brief suggests that the Veteran was service-connected for hypertension rated under Diagnostic Code 7101.  However, the Veteran's hypertensive heart disease is instead rated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  

Under DC 7007, a 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

Even if the requirements for a 30 percent rating under DC 7007 are met, METs testing is required in all cases except: (1) when there is a medical contraindication, (2) when the left ventricular ejection fraction has been measured and is 50 percent or less, (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) when a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.  In this regard, 
METs testing could not be performed in this case due to the Veteran's knee disability. 

Turning to the merits of the claim, on July 2009 VA heart examination, the Veteran presented with a history of hypertensive heart disease and complaints of chest pain and fatigue.  He had no history of hospitalizations due to uncontrolled hypertension or chest pain.  There was no history of surgery, trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, syphilitic heart disease, endocarditis, or pericarditis.  On examination, heart sounds were present at S1 and S2 and rhythm was normal without murmur.  An exercise cardiovascular stress test was requested (using a treadmill), but could not be performed due to a knee disability.  Instead a pharmacologic cardiovascular stress test was performed.  Testing for LV dysfunction indicated an ejection fraction of 60% and chest X-ray revealed a normal heart size.  The impression was no scintigraphic evidence of adenosine induced myocardial ischemia.  There was well-preserved left ventricular function post stress test.  

The overall impression was hypertensive heart disease with no effects on usual daily activities, providing evidence against this claim.

On April 2011 VA hypertension examination, the Veteran reported that he sought emergency room treatment for chest pain and palpitation on several occasions, but denied myocardial infarction.  He had no history of congestive heart failure or dizziness or syncope.  His history was positive for angina and hypertension.  There was no evidence of congestive heart failure.  His heart size was normal and ejection fraction was greater than 50%.  Left ventricular systolic function was normal (LVEF: 65-70%).  The examiner diagnosed arterial hypertension with no effects on usual occupation and work as it was noted that he retired in 2000 due to eligibility by age or duration of work.

A May 2011 echocardiogram reflects a normal left ventricular systolic function of LVEF 65-70% and normal left ventricular diastolic function.

Applying the relevant rating criteria, the Board notes that a rating in excess of 30 percent for the Veteran's hypertensive heart disease under Diagnostic Code 7007.  There is no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, left ventricular dysfunction has been greater than 50%.  Accordingly, a rating higher than 30 percent for the Veteran's hypertensive heart disease is not warranted.

While the Board understands the Veteran central concern that his hypertensive heart disease has negatively impacted his quality of life, it is also again important for Veteran to also understand that without some problems associated with his heart disability there would be no basis for a compensable evaluation (zero), let alone a 30 percent rating for his heart disability.  Findings made on July 2009 and April 2011 VA examination do not support the assignment of a higher rating of 50% under DC 7007.  Moreover, without consideration of the problems he cited, the current evaluation could not be justified as some of the evidence above does not support the current evaluation. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an evaluation higher than 30 percent for his heart disability.
 
Additional Considerations

With regard to his psychiatric and heart disabilities, the Veteran is competent to report his current fatigue, chest pain, sleep problems, anxiety, and depressed mood as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his psychiatric and heart disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric and heart disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In sum, the totality of the evidence fails to support the assignment of a 50 percent rating for a an adjustment disorder of hypertensive heart disease. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from his psychiatric and heart disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically her complaints of fatigue, chest pain, and depression due to his disabilities.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran raised a claim for TDIU in November 2011.  However, in January 2012 report of general information shows that he requested to withdraw the claim.  Thus, the Board finds that Rice is inapplicable.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in July 2009, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected psychiatric and heart disabilities.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment record, post-service VA and private treatment records, SSA records, and the Veteran's written assertions.  

No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in July 2009 and April 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric or heart disabilities since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his psychiatric and heart disabilities.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Ann evaluation higher than 30 percent for service-connected adjustment disorder, is denied.

An evaluation higher than 30 percent for service-connected hypertensive heart disease, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


